JOHNS, J.
it appears from the corporate records of the home office of the company that the following cash payments were made on plaintiff’s policies:
Number 45,064.
December 13, 1909..................$184.10
January 6, 1911.................... 48.80
January 30, 1911....... 48.80
February 6, 1911................... 89.27
January 18, 1912....................95.75
July 26, 1912...................... 48.80
October 21, 1912................... 48.80
Number 45,065.
December 13, 1909.................$184.10
January 6, 1911.................... 48.80
January 30, 1911....... 48.80
February 6, 1911.................. 89.27
January 18, 1912........ 95.75
July 26, 1912...................... 48.80
October 21, 1912................... 48.80
Number 51,753.
February 25, 1911.....'.............$192.65
April 9, 1912..............,......... 51.10
Number 58,193.
December 30, 1911....... $393.20
It is alleged and admitted that “L. V. Rawlings was the general agent of the defendant corporation in Oregon.” The plaintiff testified that all of his payments were made to Rawlings and there is no claim or pretense that he ever made any payment in strict accord with the specific terms and provisions of the policy. It appears from the records kept at the defendant’s home office that the plaintiff made his last payment on policy 45,064 on October 21, 1912, which extended that policy to December 8th of the same year, and at the *485same time he made payment on policy 45,065, extending it to the same date; that on policy 51,753 the last payment was made on April 9, 1912, keeping that policy in force until May 14th of the same year; and that on policy 58,193 the annual premium was paid on December 30, 1911, extending that policy to the same date in 1912.
“For failure to pay premiums” all of the plaintiff’s policies were canceled on March 20, 1914. There is nothing in the record which tends to show that the home office of the company directly notified the plaintiff at any time prior to March 20, 1914, that he was in default in the payment of any of his premiums, and so far as the record discloses, its letter of that date was the first communication which the home office mailed to the plaintiff.
The files of the insurance commissioner of the State of Oregon show that between September 25, 1909, and February 10, 1914, at different times the defendant made a number of applications for agents’ licenses authorizing representatives to do life insurance business for it in this state; that each application for such licenses is dated and signed by “L. Y. Rawlings, secretary or manager”; and that based upon these applications licenses were issued to a number of different individuals as agents of the company. It is undisputed' that Rawlings had authority to, and did, appoint all of such agents; further, that Edith P. Richardson was appointed cashier of the company by the home office and that her office was in Portland, in the same room with that of Rawlings.
Several checks issued by the plaintiff to and in favor of L. V. Rawlings were introduced in evidence for the purpose of showing payments of the respective premiums on the different policies. These cheeks were *486indorsed by “L. Y. Rawlings” and “L. Y. Rawlings, General Agent. ’ ’
It is shown by the records of the home office of the defendant that the total amount of payments which the defendant admits receiving as premiums on the different policies was $1,765.59, paid on and between December 13, 1909, and October 21, 1912. It appears from the dates of such payments that extensions from time to time must have been granted by someone. The annual premium on policy 45,064; which should have been paid on December 8th of each year, was $184.10, with one month’s grace allowed, and a premium which should have been paid on December 8, 1910, was paid as follows: January 6, 1911, $48.80; January 30, 1911, $48.80; February 6, 1911, $89.27. Payments for the next year’s premium were made as follows: January 18, 1912, $95.75; July 26, 1912, $48.80; October 21, 1912, $48.80. The same payments on the identical dates were made on policy 45,065. A quarterly payment of $51.10 was made on policy 51,753 on April 9, 1912, by which that policy was extended to May 14, 1912. The plaintiff and the defendant agree as to the time and amount of these payments.
It is expressly provided in the policies that “all subsequent premiums are due and payable in advance at the home office of the company without notice”; that ‘‘ they may be paid to an authorized agent of the company on or before the date when due, but only in exchange for a receipt signed by the president, vice-president, secretary or assistant secretary, and countersigned by such agent”; that “upon failure to pay any premium on or before the date when due, or upon failure to pay. any premium note when due, this policy will become null and void, without any action or notice by the company”; and that “no agent has power on *487behalf of the company to modify this contract, to extend the time of payment of the premiums, to waive any forfeiture or to bind the company by making any promise or representation, * * These powers can be executed only by the president, vice-president, secretary or assistant secretary of the company and will not be delegated. ” Yet in the face of such provisions, it appears from its own records that the defendant did accept the payment of a number of premiums after they became due and payable, and that extensions of time must have been granted the plaintiff for the payment of such premiums. He testifies that all of these payments were made to Eawlings. In 4 Words and Phrases, page 3048, it is said:
“A general agent is one who is employed to transact every business of a particular kind. * * A general agent is an agent who is empowered 1,0 transact all the business of his principal of a particular kind or in a particular place. # * A general agency exists when there is a delegation to do all acts connected with a particular trade, business or employment. * * General agency implies authority in the agent to act generally in all the business usually conducted by the principal. * * The terms ‘general agent’ and ‘special agent’ are relative. An agent may have power to act for his principal in all matters. He is then strictly a general agent. He may have power to act for bim in particular matters. He is then a special agent.”
As to policy 45,064, the plaintiff alleges that on December 8, 1912, to procure an extension to June 8, 1913, he executed his promissory note to the defendant for $184.10; that before the maturity of the note he obtained a further extension to July 2, 1913, at which time he paid the note with accrued interest, and that on December 8, 1913, another annual premium became due, which he paid four days later. Similar allega*488fcions are made concerning policy 45,065. As to policy 51,753 the plaintiff alleges that when the second premium became due on February 14, 1912, an extension was granted him until March 20, 1912, at which time the premium was paid; that when the third annual premium became due on February 14, 1913, the defendant granted an extension to July 2,1913, when the plaintiff paid a part of the premium, and was granted a further extension to January 30, 1914, when he paid that premium in full; that on the same date he also paid in full the premium which would become due on February 14, 1914, and by reason thereof the policy would remain in force until February 14, 1915. The defendant denies all of such payments, but in its answers alleges and admits, as to policy 45,064, that “the plaintiff executed notes to this defendant becoming due December 8, 1913, * '* which note was drawn to mature June 8, 1913”; and that “this note was extended and renewed until December 8, 1913.” Identical admissions and allegations were made by the defendant as to policy 45,065. As to the second premium on policy 58,193, the defendant admits and alleges that “on the thirtieth day of December, 1912, plaintiff executed and delivered to the defendant his note for $393.20, bearing 6 per cent interest, and that the time of payment was extended,” also that the plaintiff “gave his note maturing March 30, 1913. Such note was renewed and extended until September 30, 1913.” The defendant denies all other extensions and the execution of any other or different notes.
While it appears from the records in the home, office of the defendant that policies 45,064 and 45,065 became subject to forfeiture on December 9,1912, policy 51,753 on May 15, 1912, and policy 58,193 on January 1, 1913, it is significant that the only direct communication *489from the defendant to the plaintiff was on March 20, 1914, when the defendant first notified him that the policies were canceled for nonpayment of premiums, and that on May 25,1914, for the first time the defendant, through its president, notified its policy-holders that it had “discontinued the collection of renewal premiums” through its Portland office, and that:
“We will not recognize the receipt of any agent as evidence of the payment of a renewal premium. We therefore request that in the future renewal premiums be paid either direct to this office or in accordance with the premium notice which will be mailed you on or about the premium due date. The payment of renewal premiums to the Portland office, or any agent representing the Portland office, is confusing and might possibly be the means of your policy becoming delinquent. Mr. L. V. Rawlings has no authority to collect, receive or accept renewal premiums.”
1. The instructions are very full and exhaustive, covering thirty typewritten pages. Complaint is made of the following charge on the subject of defendant’s knowledge of the acts-and conduct of Rawlings as its agent:
“But you are further instructed that if the officers of the company had an opportunity to inform themselves of the facts and circumstances relative to. the payment of the premiums, and failed to do so, it would be equivalent to such knowledge.”
It is apparent that this instruction is substantially copied from the opinion of this court in Cranston v. West Coast Life Ins. Co., 72 Or. 116, 130 (142 Pac. 762), which cites Reinhard on Agency, Section 410. The trial court was justified in giving the instruction but such portion of that -opinion was founded upon the authority of an agent to deliver a policy. It is somewhat broad when applied to the particular facts in *490this case and is not sustained by the weight of authority. 1 Mechem on Agency, second edition, Section 403, reads thus:
“It must be kept in mind also that, where the law thus requires knowledge, it is ordinarily actual' knowledge, and not merely the opportunity for acquiring knowledge, which is demanded. * * The principal where nothing has occurred to put him on his guard, is not bound to distrust Ms agent; he has the right to assume that, the agent will not exceed his authority or practice fraud or commit crime; and he is not obliged, before accepting the benefits of an authorized act, to inquire whether, in performing it, the agent has not in sor&e way violated his trust.”
Section 404 of,the same volume is as follows:
“At the same time, however, the principal cannot be justified in willfully closing his eyes to knowledge. He cannot remain ignorant where he can do so only through intentional obtuseness. He cannot refuse to follow leads, where his failure to do so can only be explained upon the theory that he preferred not to know what an investigation would have disclosed. He cannot shut his eyes where he knows that irregularities have occurred. In such a case, he will either be charged with knowledge, or with a voluntary ratification with all the knowledge which he cared to have. ’ ’
Further quotations from the text are here set down:
“The facts, moreover, may be so patent that for the principal to profess ignorance would merely be to stultify himself. They may be so obvious that the principal, as a reasonable man, cannot be heard to say that he was ignorant of them. The duty to know them may be so interwoven with the proper conduct of the principal’s business that he must, as an ordinary business man, be presumed to know them. This latter rule is constantly applied in the case of the directors of corporations, especially of banks, who are ordinarily presumed to know that which the proper performance of their duties would disclose.” (Section 405.)
*491“It must also be kept in mind that the existence of actual knowledge may be found by inference like any other fact. This is not ‘imputed’ knowledge or ‘presumptive’ knowledge; but the fact of knowledge may •be found, like any other fact, either from direct evidence, or from the existence of other facts and circumstances from which the fact of actual knowledge may properly be inferred, as in other cases. Any duty of the agent to inform his principal might be taken into account in determining the fact.” (Section 406.)
“It is a fundamental rule that, if the principal elects to ratify any part of the unauthorized act, he must, so far as it is entire, ratify the whole of it. He cannot avail himself of it so far as it is advantageous to him, and reject it as to the residue. He cannot take the benefits and repudiate the obligations; and this rule applies not only when his ratification is express but also when it is implied, if the requirement of knowledge is satisfied. * * ” (Section 410.)
“It is, moreover, as has been seen, a rule of quite universal application that he who would avail himself of the advantages arising from the act of another in his behalf must so far as it is entire also assume its responsibilities. If the principal has knowingly appropriated and enjoyed the fruits and benefits of an agent’s act he will not afterwards be heard to say that any portion of the act was unauthorized. # * ” (Section 435.)
, In 25 Cyc. we find the following:
“The company is chargeable with knowledge or notice possessed by its officers or which should be in their possession in the ordinary performance of their duties.” (Page 863.)
“If, by its course of dealing with insured, or by its general course of business known to him, the company misleads him into believing that the strict terms of the policy as to payment of premiums will not be insisted upon, it cannot afterward take advantage of a forfeiture thus induced.” (Page 867.)
*492The following excerpts are taken from 31 Cyc.:
“Knowledge is not to be imputed to a principal by. reason of the mere fact that he had reasonable opportunity to acquire such knowledge.” (Page 1256.)
“As a general riile the fact of agency cannot be established by proof of the acts of the pretended agent, in the absence of evidence tending to show the principal’s knowledge of such acts, or assent to them. Yet when the acts are of such a character, and so continued, as to justify an inference that the principal knew of them, and would not have permitted the same if unauthorized, the acts themselves are competent evidence of'agency.” (Page 1662.)
The case was tried by the plaintiff on the theory that Rawlings was the general agent of the defendant ; that the plaintiff made all of his payments to him as alleged in the complaint; that by its actions, conduct and course of business the company had waived and modified the specific terms and provisions of the policy as to where, when and to whom the premium payments should be made, and by whom extensions should be granted; that the plaintiff relied thereon and that the defendant wrongfully canceled his policies, by reason of which he was entitled to recover the amount of the premiums which he paid, with interest. The defendant relied upon the specific terms of the policies and denied any waiver or modification thereof, the authority of Rawlings to receive renewal payments or grant extensions for such payments, that plaintiff, had made payments other than those shown by the corporate records of the home office, that the defendant had received any notes other than those admitted, that Rawlings had any authority to take or receive premium notes, grant extensions thereon or that he was authorized to collect such notes, but alleged .affirmatively that the plaintiff was in default as to his *493premiums and that hy reason thereof the defendant had the right to and did cancel his policies.
2. Rawlings was a general agent, and, assuming, as we must for the purposes of this opinion, that the plaintiff had all of his dealings with and made all of his payments to Rawlings, and the defendant having admitted that the plaintiff executed to it the four notes specified above and was granted the extensions thereon, coupled with the fact that the first direct communication to the plaintiff from the defendant’s home office was. on March 20, 1914, long after such notes were executed and such extensions were granted, it must follow that Rawlings took and accepted the notes and allowed the extensions. It would then become a question of fact as to whether such acts were approved and ratified by the home office. If this course of business was ratified by the company as to a given number of premium notes, it would then be a question of fact as to whether the company by its acts and conduct had authorized and empowered Rawlings as its agent to take and accept other premium notes and grant other extensions, as the plaintiff alleges, and as to whether the plaintiff was justified in dealing with the agent upon the assumption that he had such authority.
The recent case of Sykes v. Sperow, 91 Or. 568 (179 Pac. 488), after noting the hopeless conflict of authorities, makes this statement:
“"Where the agent in question was the general agent of the company, created under the statute of the state as its only authorized agent, and being the only representative of the company within the state, we hold the better rule, and the one sustained by the weight of authority, to be that such a corporation cannot, by a general clause like the one in question, so limit the power of such general agent that he cannot waive a *494provision like this, as to the mere method or manner of giving notice of the default of the subcontractor to the defendant company.”
2 Joyce on Insurance (2 ed.), Section 439, lays down the rule that:
“Any agent with general or unlimited powers, clothed with an actual or 'apparent authorization, may either orally, or in writing, waive any written or printed condition in the policy, notwithstanding such restrictions.”
Section 455 of the same volume says ':
“Whenever a principal accepts the benefits of his agent’s unauthorized acts with knowledge of all the material facts, he ratifies the same. Silent acquiescence with full knowledge of the material facts may amount, to a ratification if continued for an unreasonable' length of time, and third persons have acted in reliance upon and have been prejudiced by such acquiescence, especially where an agent, not a stranger, has exceeded his authority. In many cases a ratification will be inferred from the mere habits of dealing between the parties. Hence the policy of the company in dealing with its general agent in the matter of premiums had an important bearing upon the question at issue. ’ ’
On the subject of ratification of an agent’s acts by the principal, 1 Mechem on Agency (2 ed.), reads thus:
“Ratification may briefly be defined as the subsequent adoption and affirmance by one person of an act which another, without authority, has previously assumed to do for him while purporting to act as his agent.” (Section 347.)
“Ratification, moreover, differs from estoppel, though they are often very closely associated. Estoppel requires that the party alleging it shall have done something or omitted to do something, in reli*495anee upon the other party’s conduct, by which he will now be prejudiced if the facts are shown to be different from those upon which he relied. Ratification requires no such change of condition or prejudice: if the principal ratifies, the other party may simply avail himself of it. As soon as ratification takes place, the act stands as an authorized one, and not merely as one whose effect the principal may be estopped to deny. If there be ratification, there is no occasion to resort to estoppel.” (Section 349.)
“Ratification is an approval of a previous act or contract, which thereby becomes the act or contract of the person ratifying. It is not a contract to assume such liability. In the case of contracts, ratification is an affirmance of a contract already made, as it was made, and as of the date when it was made; and it is neither the making of a new contract to be bound by the old one, nor the maldng of a new contract in the terms of the old one.” (Section 350.)
“The question seems to be this: From the failure to dissent under the circumstances, would the ordinary intelligent man be justified in inferring that- the principal assented? Like other similar questions, this would be for the jury, unless reasonable men could fairly draw only one inference from the facts, and in that case the court may decide it.” (Section 453.)
In Melledge v. Boston Iron Co., 5 Cush. (Mass.) 158 (51 Am. Dec. 59), Mr. Chief Justice Shaw says:
“It seems to be now well settled * * since the great multiplication of corporations, extending to almost all the concerns of business, that trading corporations, whose dealings embrace all transactions from the largest to the minutest and affect almost every individual in the community, are affected like private persons with obligations arising from implications of law, and from equitable duties which imply obligations; with constructive notice, implied assent, tacit acquiescence, ratifications from acts and from silence, and from their acting upon contracts made by those professing to be their agents; and generally by those legal *496and equitable considerations which, affect the rights of natural persons.”
From 31 Cyc. we quote the following:
“Ratification of the acts of an agent need not in most cases be express, but may be implied from the acts and conduct of the principal, and generally speaking a ratification may be implied from any acts or conduct on the part of 'the principal reasonably tending to show such an intention on the part of the principal to ratify the acts or transactions of the alleged agent, particularly where his conduct is inconsistent with any other intention, or where it appears that he has repeatedly recognized and approved similar acts done by the agent. * * Where an agency has been shown to exist the facts will be liberally construed in favor of the approval by the principal of the acts of the agent, and very slight circumstances and small matters will sometimes suffice to raise the presumption of ratification. Ratification is, however, a matter of intention, express or implied, on the part of the principal, and in order to establish an implied ratification there must be some acts or. conduct upon his part which reasonably tend to show such intention. * * It is also the rule that as between the principal and third persons dealing with an agent less is required to constitute a ratification than is required between the principal and the agent.” (Pages 1263-1266.)
“As a general rule the principal, upon learning of the unauthorizéd act of his agent, if he does not intend to be bound thereby, must within a reasonable time repudiate it.” (Page 1275.)
“It is a well-settled rule, subject to certain exceptions, that a ratification relates back to the time when the unauthorized act was done and makes it as effective from that moment as though it had been originally authorized, and that therefore upon ratification the parties to all intents and purpose^ stand in the same position as though- the person assuming to act as agent had acted under authority previously’ conferred.” (Page 1283.)
*497In regard to premiums paid and accepted when past due, 14 R. C. L. says:
“To warrant a recovery where a premium is not paid when due, it is necessary to prove (1) the course of dealing between the insured and the insurer in reference to the acceptance of overdue payments amounting to a custom or habit; (2) that by reason of this course of dealing, the insured was justified in believing that the insurer would not insist on a forfeiture for failing to pay subsequent premiums; (3) that the insured believed he could postpone the payment of premiums without risking a forfeiture; and (4) that he acted on this belief, and therefore did not pay the premium at its maturity.” (Page 1184, Section 361.)
“The cases are numerous which hold that the acceptance of a premium after the time when it should have been paid is a waiver of the forfeiture which might have been enforced because it was not paid when due. This rule applies, according to the better opinion, where the premium is received after it is due by an agent without'power to waive forfeitures and is afterwards received and retained by the insurer without inquiry.” (Page 1189, Section 367.)
“It is also a settled rule of law that where an insurer has knowledge of facts entitling it to treat a policy as no longer in force, and thereafter it receives a premium on the policy, it is estopped to take advantage of the forfeiture. It cannot treat the policy as void for the purpose of defense to an action to recover for a loss thereafter occurring, and at the same time treat it as valid for the purpose of earning and collecting further premiums.” (Page 1190, Section 367.)
3. As the defendant admitted the payment of a large number of premiums in cash, and as the plaintiff testified that all of such payments were made to Raw-lings, it then became a question of fact as to whether the plaintiff was justified in paying the disputed and undisputed premium notes to Rawlings as the defendant’s general agent. The admitted facts, together *498with all the other evidence and surrounding circumstances, were sufficient to take the case ,to the jury and there was no error in overruling the motion for a non-suit and for a directed verdict.
4-11. Under exhaustive instructions the theory of the defendant was submitted to the jury, which was charged that—
If the company “did not hold out Eawlings to the public as possessing authority to collect premiums or renewals, or if the defendant did not know that Eawlings was collecting premiums, if he was collecting renewal premiums, or if by the exercise of ordinary prudence and caution could not have known, then the defendant would be entitled to a verdict at your hands. * * If Eawlings collected renewal premiums or extended the time of payment .for renewal premiums and if the defendant received and collected such premiums with full knowledge of all the facts, then the defendánt would be liable.”
If it found that Eawlings did collect renewal premiums and the defendant had no knowledge of irregularity and received the money in good faith from the Portland office, through its cashier there, the jury was instructed to return a verdict for the defendant. Other parts of the charge follow:
“If you find from the evidence that any premium on any of the policies covered by this suit was not paid when due and that the payment of such premium was not waived or extended by the defendant, then you are to find for the defendant on the particular policy on which the premium was not paid.
“If any renewal premiums were paid or extended by the .execution of premium notes and anjr such note was not paid at maturity, or at the time to which they were extended, if they were extended, then the policy on which said note was given lapsed and the plaintiff cannot recover thereon.
*499“If at any time the insured failed to pay a premium when the same became due and within the time allowed by the terms of the policy, or if the insured failed to pay any premium note when the same became due, and there was no extension of time or waiver of the payment of either the premium or the note, then the policy upon which said premium or premium note would have applied, forthwith automatically lapsed without any further action on the part of the company. * *
“You are instructed that time is of the essence of an insurance contract, and if the insured fails to perform any condition on the date when it is due to be performed, then without any further notice or action by the company the policy lapses automatically and no leeway or days of grace are allowed the insured.
“In order to establish that an agent outside of the home office had authority to accept renewal premium payments on behalf of the company, the plaintiff must prove either that such agent was actually authorized by instructions* or by his contract from the home office to make the collections of such renewal premiums, or that the defendant company represented and held out 'the agent as having the authority to collect renewal ■premiums, and also that the plaintiff in this case knew of and relied on the representations by the company ■as to the authority of the agent. No payment made to other than an authorized agent as defined by this instruction can be considered as a valid premium payment as against the company, unless the same was actually received by, consented to and ratified by the home office of the company.
“Any declaration or statement made by any agent of the company to the effect that such agent is authorized to collect premiums is of no effect and not binding upon the company.
“If Rawlings did not have actual express authority to collect renewal premiums, then payments made by Hinkson to Rawlings on renewal premiums are not valid as against the company, unless the company affirmatively held Rawlings out to Hinkson as having this authority, or unless the premiums were turned *500over to, accepted and ratified by the company, and then official receipt issued, signed by an officer.”
While the instruction as to the defendant’s opportunity for knowledge is not sustained by the weight of authority, in view of all the other instructions which were given and the testimony in the record, we are of the opinion that it was not prejudicial and that the jury was not misled. On principle we are of the opinion that the instructions of the trial court last above quoted were correct.
12. The verdict was for the full amount of each alleged payment, with accrued interest. Upon the theory that the policies were in force until such time as they were canceled and that the plaintiff had the benefit of insurance, the defendant claims that it was entitled to a reduction or an offset. 2 Bacon on Benefit Societies and Life Insurance (3 ed.), Section 376, lays down this rule:
“If a company wrongfully declares the policy forfeited and refuses to accept the premium when duly tendered, and to give the insured the customary renewal receipt, evidencing the continued life of the policy, the assured has his choice of three courses: He may tender the premium and wait until the policy becomes payable by its terms and then try the question of forfeiture; or he may sue in equity to have the policy continued in force; or he may elect to consider the policy at an end and bring an action to recover the just value of the policy, in which case the measure of damages is the amount of the premiums paid with interest^ on each from the time it was made.*’ ’
This is sustained by 4 Ann. Cas. 124 and 9 Ann. Cas. 666.
13, 14. The defendant assigns as error the refusal of the trial court to give a number of its requested instructions. In so far as they were correct they were-*501embodied in the charge given. The defendant contends that—
“The limitation of authority and the provisions relating to the payment of premiums are valid and constitute a part of the contract between plaintiff and defendant.”
That is the law and is sustained by the authorities which it'cites. In legal effect the trial court so instructed the jury. But those authorities also lay down the rule that such limitations may be waived or modified by the company. We have examined the record with much care. The instructions were comprehensive and with the single exception noted were fair to the defendant.
The record presents a peculiar case. On December 8, 1909, the defendant issued to the plaintiff two life insurance policies of $5,000 each, which the defendant admits remained in force until December 8, 1912. On December 30, 1911, it issued to the plaintiff another policy, for $10,000, upon which the first premium was paid. It also admits that the plaintiff executed a number of extension premium notes in favor of it on such policies. Yet the fact remains that the first personal, direct communication from the home office to the plaintiff was on March 20, 1914, four years, three months and twelve days after the first policy was issued to him. On May 25, 1914, through a circular letter the defendant notified its policy-holders that it had “discontinued the collection of renewal premiums ’ ’ through its Portland office and that Rawlings had no authority to collect, receive or accept annual renewal premiums. So far as the record shows, this was the first notice of that nature which ever issued from the home office of the company to its policy-holders.
*502There is ample evidence to sustain the verdict. The defendant’s theory was fully and fairly submitted to the jury under proper instructions.
The judgment is affirmed. Affirmed.